DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Pro Se Remarks
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
	A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
	It is noted Applicant does not include a detailed description of the invention section.  Examiner suggests amending the section titled “Detailed Description of the Figures” to “Detailed Description of the Invention”.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.

The disclosure is objected to because of the following informalities:
	Spec para. [014] contains a misspelling of “phoropter” as “propter”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
	a) metal strips (claim 1)
	b) adjustable arm (claim 2)
	c) router (claim 2)
	d) internet hotspot (claim 2)
	e) retractable rails (claim 3)
	f) vehicle (claim 5)
	must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) anchor devices…in claim 1
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Objections
Claims 3, 5 are objected to because of the following informalities:  
Claim 3 is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 5 is objected to for including multiple periods (MPEP 608.01(m)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “anchor devices” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Applicant’s specification states the anchor devices can be “such as but not limited to ball latch clamps, toggle clamps, lead screws, fasteners, etc.”1 which renders the particular structure indefinite as it is unclear what constitutes “such as” and “etc.” (MPEP 2173.05(d)).
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	As to claim 2, the claim contain the trademark/trade name WiFi.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless communication and, accordingly, the identification/description is indefinite.
	Additionally, WiFi is a protocol which changes over time, and as such the metes and bound are unclear as to what the particular protocol is intended.
	For purposes of compact prosecution Examiner will understand “WiFi router” to mean wireless communication device.
	As to claim 2, the claim recites “an internet hotspot” which is unclear what such a device or structure entails.  The metes and bounds are unclear as to whether this is some particular device, some particular location, else?  For purposes of compact prosecution, Examiner will interpret claim 2 phrase “a WiFi router and an internet hotspot” to generically be a wireless communication device.
	As to claim 3, the claim recites “the desk for supporting ophthalmic equipment includes a slit lamp shelf 13 that is selectively extendable and retractable rails” which is unclear what is to be extendable and retractable.  Perhaps this is a typographical error?  Additionally, it is unclear what is intended as a “slit lamp shelf”.  Is this a shelf for holding a portion of a slit lamp? Is this a self on a desk, the desk holding a slit lamp?  Is the shelf itself a component of a slit lamp?
	For purposes of compact prosecution, Examiner will interpret the claim to mean the desk has a shelf which is capable of (configured to) holding/supporting some component of a slit lamp, the shelf has rails which are extendable and retractable.
	As to claim 5, the claim recites “the mobile ophthalmic unit” which lacks antecedent basis.
	As to claim 6, the claim recites a method step of using the apparatus of claim 1 and thus is indefinite (MPEP 2173.05(p)).  Examiner will interpret art such that so long as “metal strips” are present, such strips can be used as per claim 6.
	As to claim 6, the claim recites “the securing ophthalmic equipment” lacks antecedent basis.
	As to claim 7, the claim recites a method step of using the apparatus of claim 1 and thus is indefinite (MPEP 2173.05(p)).  Examiner will interpret art such that so long as “locking castor wheels” are present, such wheels can be used as per claim 7.
	As to claim 7, the claim recites “the installing the mobile ophthalmic unit” lacks antecedent basis.
	As to claim 8, the claim recites a method step of using the apparatus of claim 1 and thus is indefinite (MPEP 2173.05(p)).  Examiner will interpret art such that so long as “anchoring devices” are present, such devices can be used as per claim 8.
	As to claim 8, the claim recites “the securing the mobile ophthalmic unit” lacks antecedent basis.
	As to claim 9, the claim recites a method step of using the apparatus of claim 3 and thus is indefinite (MPEP 2173.05(p)).  Examiner will interpret art such that so long as an “extendable shelf” is present, such shelf can be used as per claim 9.
	As to claim 9, the claim recites “the adjusting ophthalmic equipment” lacks antecedent basis.
	Claims 2-4, 6-9 are rejected as dependent upon claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claims 6-9 are written as method claims which depend from the apparatus of claim 1, and while such changes of statutory class are not necessarily improper, the claims fail to further limit the device of claims 1 or 3.  Claims 6-9 are written as “use” steps which do not place any structural or functional limitations on the device of claim 1 (MPEP 608.01(n).III) and thus fail to further limit the subject matter of claims 1, 3.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Optovue (RTVue Model-RT100 User’s Manual Version 3.0; herein Optovue)2.
	As to claim 1, Optovuew teaches a mobile ophthalmic unit (Optovue pages 2-2, 3-1, 3-2, 3-4) comprised of the following parts:
	
    PNG
    media_image1.png
    693
    1099
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    546
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    374
    791
    media_image3.png
    Greyscale

	As to claim 3 (as understood), Optovue teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Optovue further teaches the desk for supporting ophthalmic equipment includes a slit lamp shelf that is selectively extendable and retractable rails

    PNG
    media_image4.png
    264
    820
    media_image4.png
    Greyscale

	
	As to claim 4, Optovue teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Optovue further teaches the anchor devices are adjustable (Optovue page 3-1 - tiedown straps being “adjustable” - i.e. capable of being adjusted, altered, or modified3)
	As to claim 5, Optovue teaches a method for performing on-site exams comprising 
	a) securing ophthalmic equipment (Optovue page 3-2; Figure 3.1.2)
	b) installing the mobile ophthalmic unit in a vehicle (Optovue page 3-2; Figure 3.1.2 showing pallet (vehicle); Figure 3.1.3 showing pallet (vehicle))
	c) securing the mobile ophthalmic unit to a wall (Optovue page 3-1; Figure 3.1.1 - securing to carboard walls and/or secured to shipping container/truck during transport)
	d) adjusting ophthalmic equipment for a patient (Optovue page 1-1; Safety notes “adjust power table height properly to ensure patient comfort during the examination”).
	As to claims 6-9, as discussed above, the claims are directed to the use of the apparatus of claim 1 and/or 3 and as such, the device of claims 1, 3 are presumed capable of being used as per claims 6-9 where the normal operation of the device of claims 1, 3 would carry out the claimed uses (MPEP 2112.02). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 3,572,913 - Korb) in view of Examiner’s Official Notice (MPEP 2144.03).
	As to claim 1, Korb teaches a mobile ophthalmic unit (Korb Figs. 1-6) comprised of the following parts:
	a) ophthalmic equipment for treating patients (Korb Fig. 1; col. 2:40-50)
	b) a desk for supporting ophthalmic equipment (Korb Fig. 1 - 34-1 through 34-8; col. 2:30-52)
	c) caster wheels for moving ophthalmic equipment (Korb Fig. 6 - 18, 70, 72; col. 2:74-75)
	d) strips for securing peripheral equipment (Korb Fig. 6; col. 3:1-12 - brackets (82) secure peripheral equipment rollers (80); Examiner notes “peripheral equipment” is egregiously broad to be any equipment peripheral to any thing);
	e) anchoring devices for securing ophthalmic equipment to a wall (Korb Fig. 1 - 36; Fig. 2 - 36; col. 2:30-36).
	Korb does not specify the caster wheels are locking and the strips are metal. 
	Examiner takes Official Notice (MPEP 2144.03) that locking caster wheels are well known in the art for the purpose of stopping/preventing rolling as necessary.  Additionally Examiner takes Official Notes (MPEP 2144.03) that provide the strips (brackets 82) of Korb as metal would be obvious since metal is hard, durable, and strong which allows for supporting the rollers.
	As to claim 2 (as understood), Korb as modified teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Korb further teaches a phoropter on an arm (Korb Fig. 1 - 38; col. 2:39-40), an extendable slit lamp (Korb col. 2:40-50; slit lamps are implicitly “extendable”4), an ophthalmoscope with controller (Korb col. 2:40-52), and while Korb teaches using an array of instruments with the mobile unit (Korb col. 2:40-52), Korb doesn’t specify the arm is adjustable, and the instruments include a laptop with detachable screen, a WiFi router, and an internet hotspot.
	Examiner takes Official Notice (MPEP 2144.03) it would have been obvious to include a laptop with detachable screen since such computers are well known in the art for entering data and being portable computers and to include a wireless communication device (WiFi router, hotspot) since such devices allow for connection to the internet to send/receive data wirelessly.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to make phoropter arm (38) adjustable, since it has been held that adjustability, where needed, involves only routine skill in the art.  In re Stevens 101 USPQ 284 (CCPA 1954).
	As to claim 3, Korb as modified teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Korb further teaches the desk for supporting ophthalmic equipment includes a slit lamp shelf that is selectively extendable and retractable rails (Korb Fig. 3 - 36; Fig. 4 - 36; col. 2:30-50 - the slit lamp being on shelf (34-6) which is supported by extendable/retractable rails (36)).
	As to claim 4, Korb as modified teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Korb further teaches the anchor devices are adjustable (Korb Fig. 1 - 36; col. 2:35-36).
	As to claims 6-9, as discussed above, the claims are directed to the use of the apparatus of claim 1 and/or 3 and as such, the device of claims 1, 3 are presumed capable of being used as per claims 6-9 where the normal operation of the device of claims 1, 3 would carry out the claimed uses (MPEP 2112.02).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Optovue as applied to claim 1 above, and further in view of Examiner’s Official Notice (MPEP 2144.03).
	As to claim 2, Optovue teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Optovue further teaches a computer with a detachable screen (Optovue page 2-2 - showing monitor (screen) detachable from support), and the ophthalmic equipment is a OCT (Optovue page 2-2), Optovue doesn’t specify the range of equipment is a phoropter on an adjustable arm, extendable slit lamp, ophthalmoscope with controller, the computer is a laptop, and a WiFi router and internet hotspot.
	Examiner takes Official Notice that including a phoropter on an adjustable arm, extendable slit lamp, ophthalmoscope with controller would have been obvious to one of ordinary skill in the since this increase the versatility of eye-testing devices, such devices being well known by optometrists/ophthalmologists for performing eye-testing.  Additionally, Examiner takes Official Notice to provide a laptop since such computers are well known in the art for being compact and portable, additionally Examiner takes Official Notice that wireless communication devices (WiFi, hotspot) are well known as being associated with computers/laptops for the purpose of wirelessly connecting to the internet/networks.
	 
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brooks et al. (US 6,095,649); Ryburg et al. (US 4,852,500); Collins et al. (US 4,643,547); Decker et al. (US 4,095,859) are cited as additional examples of mobile units/mobile ophthalmic units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. para. [014]
        2  RTVue Model-RT100 User’s Manual; Version 3.0; Optovue Inc; Fremont, CA; 2007
        3 https://www.oed.com/view/Entry/2477?redirectedFrom=adjustable#eid
        4 https://en.wikipedia.org/wiki/Slit_lamp